EXHIBIT 10.89

 

 

 

[number] Options

 

AMENDMENT TO STOCK OPTION AWARD AGREEMENT
DATED December 26, 2013

 

Reference is made to a certain Stock Option Award Agreement (hereinafter the
“Stock Option Agreement”) dated ___________, 20__, between Star Scientific, Inc.
(the “Company”) and __________________________ (the “Director”).

 

As authorized pursuant to Section 5.1(b) of the Star Scientific, Inc. 2008
Incentive Award Plan, as amended from time to time, under which the 50,000
Options (the “Options”) awarded by the Stock Option Agreement were granted to
the Director, the Board of Directors of the Company is hereby exercising its
discretion to extend the period during which the Director may exercise on the
Options until the expiration date of the Stock Option Agreement (the “Extended
Period of Exercisability”). To the extent the Stock Option Agreement contains
provisions, including those found on Section 2(d) through (g) of the Stock
Option Agreement, that would restrict or limit the right to exercise the Options
to any shorter time period, those provisions are hereby superseded and of no
further force and effect, such that any such provision would not be construed to
limit or restrict the ability of the Director to exercise the Options though the
expiration date of the Stock Option Agreement.

 

During the Extended Period of Exercisability, the Options shall continue to
become exercisable, as provided in Section 2(a) of the Stock Option Agreement,
and generally shall remain subject to the provisions of the Stock Option
Agreement, with the exception of the provisions of Section 2(d) through (g)
limiting the period for exercise of the Options upon cessation of the Director’s
service with the Company or upon death or disability.

 

In addition, for a period of six (6) years from date on which the Director will
have ceased to serve as a member of the Board of Directors, the Director shall
have the benefit of directors and officers liability insurance providing
coverage for actions taken while serving as a member of the Board of Directors,
to the same extent, and in an amount not less than that provided by the Company
for its most senior executives or members of the Board of Directors.

 

In consideration for the promise made by the Company hereunder, if requested by
the Board of Directors, the Director has agreed to cooperate with the Company,
at reasonable times and upon reasonable notice, in any current or future
litigation, potential litigation, action, suit, claim or proceeding whether
civil, criminal, administrative or investigative, and to assist the Company, or
any of its subsidiaries or affiliates, in any such litigation, potential
litigation, action, suit, claim or proceeding, by making himself available to
testify on behalf of the Company, or any of its subsidiaries or affiliates, and
by providing information and meeting and consulting with the Board of Directors
and its representatives or counsel or representatives or counsel of or to the
Company, or any of its subsidiaries or affiliates. The Company agrees to
reimburse the Director for all reasonable out-of-pocket expenses incurred in
connection with such cooperation and assistance; provided, however, that all
such expenses must be approved by the Company in advance. Notwithstanding
anything herein or in the Stock Option Agreement to the contrary, the Director
understands and agrees that the Director’s failure to comply with the
obligations set forth in this paragraph will constitute a material breach of the
Stock Option Agreement, as amended hereby.

 



 

 

 

Except with respect to any transfer by operation of law in connection with the
death of the Director or as otherwise agreed to by the Board or a committee
thereof, the Options may not be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) nor shall the Options be
subject to execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Options
contrary to the provisions hereof, or upon the levy of any attachment or similar
process upon the Options, the Options shall, at the election of the Company,
become null and void. The Stock Option Agreement is hereby ratified and
confirmed and the parties acknowledge that it is in full force and effect, as
provided herein and this instrument shall be deemed to be a part of such Stock
Option Agreement. If this instrument is inconsistent with any provision of the
Stock Option Agreement, this instrument shall control.

 

Executed as of this 26th day of December 2013.

 

 

 

  STAR SCIENTIFIC, INC.               By         Paul L. Perito, Esquire    
Chairman, President and COO     1255 23rd Street, NW     Suite 875    
Washington, DC 20037               By    

 

 

 

 



 

